Detailed Action1
Election/Restriction
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-12 in the reply filed on May 20, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/037018 to Neumann in view of DE 102012010019 to Franke.
Claim 1 recites a lift system for a rotor blade of a wind turbine.  Neumann relates to such a lift system (50).  See Neumann [0002] and Fig. 3.  Neumann teaches that the lifting device [has] a structural frame body (52) having a root end….supporting a root cradle (54) [and a] tip end supporting a tip cradle (56) with both cradles have a profile that corresponds to at least one exterior surface of the rotor blade.  See Neumann [0041] and Figs. 3-4.  Such a cradle system will experience the intended use asymmetric loading because the blade is asymmetric, as shown in figure 3.
Neumann does not teach a variable airflow assembly coupled to the tip end of the lifting device, the variable airflow assembly comprising at least one surface moveable between a plurality of positions having varying resistances so as to counteract the asymmetric loading.  Rather, Neumann teaches a gyroscope system for counteracting asymmetric loads.  See Neumann [0044]-[0049] and Figs. 3-4 and 9.  Yet it would have been obvious to modify Neumann to include a variable airflow assembly in view of Franke.  Franke also relates to a lifting system for a wind turbine blade.  See Franke Fig. 1.  Franke teaches the system has air baffles in the form of wigs (3) on mechanical pivots (4) that allow the lift system to maintain orientation and control during lifting operations.  See Franke Fig. 1 and [0029]-[0032].  Franke further teaches that on-board gyroscopes trigger movement of the wings.  Id.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Neumann to include wings or winglets for further control.  Such a modification would have been predictable because Franke is lifting the same type of cargo and already uses gyroscope sensors, such as those in Neumann, to detect movement.  The combination would allow for even more accurate control than the system of Neumann alone.  Franke shows two sets of wings, one tip side one root side.  Examiner defines the broadest reasonable interpretation of tip end as being any portion from the midpoint of the cradle to the terminal tip side of the cradle.  Thus, when modified, one set of wings would be coupled to the tip end of the lifting device of Neumann.  Also, a pivotable wing is a surface moveable between a plurality of positions having varying resistances capable of performing the intended use of counteract[ing] the asymmetric loading.
Regarding claim 2, the pivoting of the wings would, by definition, include at least, a first position and a second position.
Claim 3 recites the at least one surface is one of a plurality of surfaces mounted to a frame member.  Franke shows four wings, with two at the tip end.  This is a plurality.  The wings are mounted to a portion of the cradle frame.  Thus, one of ordinary skill would likewise mount them to a frame member of the frame of Neumann.  Finally, claim 3 recites that the the first position being synonymous with the plurality of surfaces being in an open position with respect to the frame member and the second position being synonymous with the plurality of surfaces being in a closed position with respect to the frame member.  The terms open and closed have multiple potential interpretations.  They would include the shutter system shown in applicant’s drawings, in which the shutters either allow airflow through the frame or not.  But this is not the only interpretation.  Since the frame is not define as a box, open and shut can merely be defined by their later defined functions in claim 3.  Specifically, that an open position provides a first resistance and that a the closed position provides a [larger] second resistance.  This broader interpretation is used in this rejection.  The pivoting of the wings will result in two different resistances to airflow at any given time, with one being larger.
Claim 4 recites the at least one surface is secured 2 of 7ATTORNEY DOCKET NO.: to a hinge point.  The wings (3) of Franke as secured to such motor controlled hinge points (4).  See Franke [0029] and Fig. 1.  Claim 4 further recites that the first position being synonymous with the at least one surface being in a compressed position and the second position being synonymous with the at least one surface being in an expanded position from the hinge point.  Examiner chooses to define the wing being even with the frame longitudinally as a compressed position and rotation off this acis as being an expanded position.  The resistance when the wing is rotated off the longitudinal axis will be larger when the cradle experiences longitudinal movement, meeting the final claim limitation.  Regarding claim 5, examiner further defines the position of the wing even with the frame as being a hidden position with respect to the structural frame body.  Regarding claim 6, Neumann teaches at least one gyroscope configured to modify an orientation of the lifting device as the lifting device is lifted or lowered to and from a hub mounted to a tower of the wind turbine.  See Neumann [0046]-[0047].  Figures 3-4 of Neumann further show first and second gyroscopes being coupled to at least one of the root and the tip ends of the structural frame body, respectively as recited in claim 7.
Regarding claim 8, Franke teaches an integrated motor (4) for driving…the variable airflow assembly.  (Also, Neumann teaches a drive mechanism (80) for driving the gyroscopes.  See Neumann  [0046].  This would be inferred to be a motor or some type.)  Regarding claim 9, both Franke and Neumann teach controller[s] for controlling these drive systems.  See Franke [0029]-[0032] and Neumann [0046]-[0047].
Claim 10 recites that when power is lost or an emergency stop is initiated, the controller is configured to operate in a failsafe mode in which at least one of a speed of the at least one gyroscope, a tilt of the at least one gyroscope, or a position of the surface are controlled to a predetermined safety threshold.  Neither Neumann nor Franke explicitly teach this feature, but such a safety feature would have been obvious as a matter of common sense.  Regarding claim 11, Neumann teaches using a remote control.  See Nuemann [0046].  Finally, regarding claim 12, Neumann teaches using one or more sensors communicatively coupled to the controller for monitoring the orientation of the lifting device and that such sensors may be Global Positioning Sensor (GPS) sensors, accelerometers, smart sensors, or combinations thereof.  See Neumann [0048].

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0362306 to Lopez-Benedito in view of DE 102012010019 to Franke.
Claim 1 recites a lift system for a rotor blade of a wind turbine.  Lopez-Benedito relates to such a lift system (50).  See Neumann [0001] and Figs. 3-5.  Lopez-Benedito teaches that the lifting device [has] a structural frame body (52) having a root end….supporting a root cradle (54) [and a] tip end supporting a tip cradle (56) with both cradles have a profile that corresponds to at least one exterior surface of the rotor blade.  See Lopez-Benedito Figs. 3-5.  Such a cradle system will experience the intended use asymmetric loading because the blade is asymmetric, as shown in figure 3.
Lopez-Benedito does not teach a variable airflow assembly coupled to the tip end of the lifting device, the variable airflow assembly comprising at least one surface moveable between a plurality of positions having varying resistances so as to counteract the asymmetric loading.  Rather, Neumann teaches a gyroscope system for counteracting asymmetric loads.  See Neumann [0044]-[0049] and Figs. 3-4 and 9.  Yet it would have been obvious to modify Neumann to include a variable airflow assembly in view of Franke.  Franke also relates to a lifting system for a wind turbine blade.  See Franke Fig. 1.  Franke teaches the system has air baffles in the form of wigs (3) on mechanical pivots (4) that allow the lift system to maintain orientation and control during lifting operations.  See Franke Fig. 1 and [0029]-[0032].  Franke further teaches that on-board gyroscopes trigger movement of the wings.  Id.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Neumann to include both wings and on-board gyroscopes to facilitate better control of the cradle of Lopez-Benedito.  Such a modification would have been predictable because Franke is lifting the same type of cargo (wind turbine blades).  Franke shows two sets of wings, one tip side one root side.  Examiner defines the broadest reasonable interpretation of tip end as being any portion from the midpoint of the cradle to the terminal tip side of the cradle.  Thus, when modified, one set of wings would be coupled to the tip end of the lifting device of Lopez-Benedito.  Also, a pivotable wing is a surface moveable between a plurality of positions having varying resistances capable of performing the intended use of counteract[ing] the asymmetric loading.
Claims 2-5 and 8-10 are rejected in the same manner as in the above rejection.  Regarding claim 6, Franke teaches using gyroscopes to control the wings, thus as noted above, it would have been obvious to include such gyroscopes.  Regarding claim 7, it would have been further obvious as a matter of common sense to mount gyroscopes near both sets of wings to facilitate control.  This would result in the first and second gyroscopes being coupled to at least one of the root and the tip ends of the structural frame body.  Regarding claim 11, Franke teaches using a remote control.  See Franke [0032].  Regarding claim 12, Franke teaches using sensors to determine when to deploy the wings (and other control elements).  It primarily mentions using gyroscopes.  But gyroscopes only measure rotation, while an accelerometer measures linear acceleration.  It would have been obvious as a matter of common sense to use both to provide a better sensor picture for the controller (just as a smartphone does).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”